Proceeding pursuant to CFLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Richard L. Buchter, a Justice of the Supreme Court, Queens County, from proceeding in a criminal action entitled People v Evans, pending in that court under Indictment No. 8390/03, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CFLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*377“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.